416 So.2d 12 (1982)
PUBLIX SUPER MARKETS, INC., a Florida Corporation, Appellant,
v.
Ronald J. DEAN, Appellee.
Ronald J. DEAN, Appellant,
v.
PUBLIX SUPER MARKETS, INC., a Florida Corporation, Appellee.
Nos. 81-1806, 81-1850 and 81-1632.
District Court of Appeal of Florida, Third District.
June 8, 1982.
Rehearing Denied July 20, 1982.
*13 Alley & Alley and Robert D. Hall, Jr., Tampa, for Publix Super Markets.
Pelzner, Schwedock, Finkelstein & Klausner and Robert D. Klausner, Miami, for Ronald J. Dean.
Before BARKDULL, HENDRY and JORGENSON, JJ.
PER CURIAM.
The order under review which approved a cause of action for wrongful discharge of an employment contract under section 440.205, Florida Statutes (1979), is reversed upon the reasoning found in Judge Ervin's dissent in Piezo Technology and Professional Administrators, Inc. v. Smith, 413 So.2d 121 (Fla. 1st DCA 1982).
Judge Ervin's analysis of the legislative history of this section clearly indicates an intention not to create a private right for breach of an employment contract.
Therefore we decline to follow the majority opinion in Piezo Technology and Professional Administrators, Inc. v. Smith, supra, and align ourselves with the dissent.
The order under review reinstating count I for wrongful discharge be and the same is hereby reversed with directions to dismiss the complaint.
Reversed and remanded with directions.
HENDRY, Judge (dissenting):
I respectfully dissent. I would follow the majority opinion of our sister court in Piezo Technology and Professional Administrators, Inc. v. Smith, 413 So.2d 121 (Fla. 1st DCA 1982), and affirm reinstatement of count I of the complaint.